NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



LLOYD JOHNSON,                                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-236
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 7, 2018.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojeda and William D.
Sites, Judges.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.